Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 05/05/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “sealing-member contact flange (14) inclined frustoconically in the direction of the pressure chamber (1) at a contact taper angle ß in the range of 25° to 38°” in line 1 of paragraph two. It is unclear to which reference plane the angle is measured. The claim does not provide a discernible boundary for the reference plane or line from which the angle is measured, and thus one of ordinary skill in the art would not 
 	Claim 1 recites “bracing-web pressing flange (19) inclined frustoconically in the direction of the pressure chamber (1) at a pressing taper angle α in the range of 34° to 39°” in line 1 of paragraph four. It is unclear to which reference plane the angle is measured. The claim does not provide a discernible boundary for the reference plane or line from which the angle is measured, and thus one of ordinary skill in the art would not be able to draw a clear boundary between what is, and is not, covered by the claim. Appropriate correction is required.
	Claim 1 recites the limitation "the diameter of the bracing-member-web outer rim (16) has an oversize compared with the diameter of an associated inner wall (17)" in line 2 of paragraph three.  It is unclear whether the recited diameters refer to inner or outer diameter of the respective components. Appropriate correction is required.   
	Claim 4 recites “for example”, which is indefinite. Appropriate correction is required.  
Claim 1 recites the limitation "the diameter of the bracing-member-web outer rim (16) has an oversize compared with the diameter of an associated inner wall (17)" in line 2 of paragraph three.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 1 recites the limitation “the contact region (32) of the elastomeric sealing member (8)” in line 1 of paragraph nine. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 



Allowable Subject Matter
Claims 1-7 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
	Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675